          Case 1:15-cv-03783-VEC Document 127 Filed 08/13/21 Page 1 of 2
                                                                             USDC SDNY
                                                                             DOCUMENT
                                                                             ELECTRONICALLY FILED
                                                                             DOC #:
                                                                             DATE FILED: 8/13/2021
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------------------------------------- X
                                                                     :
 SANDRA BUTLER, RICKY GIBSON,                                        :
 O’BRIEN MORRIS, RICHARD EMMETT,                                     :
 ROSELLE DIAZ, KEVIN FAISON,                                         :
 SHANIQUA JACKSON, CENTER FOR                                        :
 INDEPENDENCE OF THE DISABLED, NEW YORK :
 AND COALITION FOR THE HOMELESS,                                     :
 for themselves and on behalf of all others similarly                :
 situated,                                                           : 15-CV-3783 (VEC)
                                              Plaintiffs,            :
                                                                     :     ORDER
                            -against-                                :
                                                                     :
                                                                     :
 CITY OF NEW YORK, THE NEW YORK                                      :
 CITY DEPARTMENT OF HOMELESS                                         :
 SERVICES, STEVEN BANKS, as                                          :
 Commissioner of the New York City Department of                     :
 Homeless Services,                                                  :
                                              Defendants.            :
                                                                     :
 ------------------------------------------------------------------- X

VALERIE CAPRONI, United States District Judge:

       WHEREAS on August 5, 2021, the Court entered a temporary restraining order in this

matter, Dkt. 123;

       WHEREAS in that order, the Court instructed the parties that if they do not propose an

agreed upon plan, and the City does not propose a unilateral plan, the Court will hold a hearing

on Plaintiffs’ motion for a preliminary injunction on Monday, August 17, 2021 at 4:00 P.M.; and

       WHEREAS August 17, 2021 is in fact a Tuesday;

       IT IS HEREBY ORDERED that if the parties do not propose an agreed upon plan, and

the City does not propose a unilateral plan, the Court will hold a hearing on Plaintiffs’ motion for

a preliminary injunction on Tuesday, August 17, 2021 at 4:00 P.M.
       Case 1:15-cv-03783-VEC Document 127 Filed 08/13/21 Page 2 of 2




SO ORDERED.
                                              ______________________________
Date and Time: August 13, 2021                      VALERIE CAPRONI
               New York, NY                         United States District Judge




                                      2
